Oo CO I HD OA FBP W YN Fe

wo NO BRO HN BDO DO DN BD RO mR i
oO sa DN On FP W NY | DW CO Ceo I DB A F&F W YO - OC

Case 2:20-mj-00170-MTM Document1 Filed 07/14/20 Page 1 of 4

MICHAEL BAILEY
United States Attorney
District of Arizona

SETH T. GOERTZ

Assistant U.S. Attorney
Arizona State Bar No. 031645
Two Renaissance Square

40 N. Central Ave., Suite 1200
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: seth.goertz@usdo].gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, Case no. VW A 10 MA y

i
Plaintiff,
COMPLAINT PURSUANT TO 18 U.S.C.
VS. § 3184

Ricardo Fraser,

 

Defendant.

 

 

I, Seth Goertz, the undersigned Assistant United States Attorney, being duly sworn,
state on information and belief that the following is true and correct:

1, In this matter, I represent the United States in fulfilling its treaty obligation
to France.

2. There is an extradition treaty in force between the United States and France.
See Extradition Treaty Between the United States of America and France, U.S.-Fr., Apr.
23, 1996, 8. Treaty Doc. No. 105-13 (1997), as amended by the Instrument as contemplated
by Article 3, paragraph 2, of the Agreement on Extradition Between the United States of
America and the European Union signed 25 June 2003, as to the application of the
Extradition Treaty Between the United States of America and France signed 23 April 1996,
USS.-Fr., Sept. 30, 2004, S. Treaty Doc. No. 109-14 (2006) (referred to hereafter as the
“Treaty”).

 

 
Oo CO SN HD WT BP WY YN

Do HO BP NH BH HN KH HHO NO RR RR RO RE RE RE OR OR
Co NN OO SP WH NY YK CO DO DBD as DH FP WH NY KF OC

 

Case 2:20-mj-00170-MTM Document 1 Filed 07/14/20 Page 2 of 4

3. Article 13 of the Treaty provides for the provisional arrest and detention of
alleged fugitives pending the submission of a formal request for extradition and supporting
documents.

4. Pursuant to Article 13 of the Treaty, the Government of France has asked the
United States for the provisional arrest of Ricardo FRASER (“FRASER”) for the purpose
of his extradition. According to the information provided by the Government of France, a
French investigating judge from the Court of Appeal of Basse-Terre, High Court (Tribunal
De Grande Instance) of Pointe-a-Pitre, located in Guadeloupe, France issued a warrant for
FRASER’s arrest on October 3, 2019. The warrant charges FRASER with, among other
things, aiding and abetting the possession of narcotics in violation of Articles 121-7 and
222-37 et al. of the French Criminal Code (“FCC”), and aiding and abetting the importation
of narcotics, in violation of Articles 121-7 and 222-36 et al. of the FCC.! The provisional
arrest request presents the following facts as the basis for the criminal charges and arrest
warrant.

a, On July 14, 2019, American citizens Bria Robinson (“Robinson”) and
Hasani Watson (“Watson”) were stopped by French customs agents at Pole
Caraibes Airport in Guadeloupe, France, while in transit from Saint Martin to
Paris, France. French authorities found three packages of cocaine in each of
their suitcases, totaling 4.276 kilograms—2.13 kilograms were found in
Robinson’s suitcase and 2.146 in Watson’s suitcase.

b. Both women told French authorities that they made the journey from
Phoenix, Arizona to Saint Martin at the direction of Robinson’s friend, Ricardo

FRASER. Both also stated that FRASER, who remained in the U.S., financed

 

' The United States is seeking a warrant for FRASER’s provisional arrest based
only on these two charges. France has requested FRASER’s provisional arrest on additional
charges, and the United States’ decision to proceed in urgent circumstances on these select charges
is without prejudice to proceeding on additional charges when France’s formal request for
extradition is submitted to the United States, reviewed by the U.S. Department of State, and
submitted to the Court.

 

 
Oo FSF SN DD UT Fe WD NO —

NO SO NH LP KH DP DN KD Dw OR a nes
ao nN DN OH PW YN KF DOD OO OHH DR nH BRP WY NY KY CO

 

Case 2:20-mj-00170-MTM Document 1 Filed 07/14/20 Page 3 of 4

6.

their travel to, as well as their accommodation in, Saint Martin. An analysis of
Robinson’s cell phones confirmed that FRASER had organized the trip to Saint
Martin, bought plane tickets for Robinson and Watson, and provided them with
cash. The investigation also revealed that FRASER connected Robinson and
Watson with individuals residing in Sint Maarten, the Dutch side of the island
of Saint Martin, and that during a meeting in Sint Maarten, these individuals
provided Robinson and Watson with two suitcases containing cocaine along
with plane tickets to Paris. FRASER also provided Robinson and Watson with
the contact information for the person who was to receive the drugs in Paris.
French authorities subsequently discovered SMS exchanges between Robinson
and the individual who was to receive the drugs.

C. According to Watson’s statements to French authorities, FRASER
told her that the purpose of the trip was to deliver one or more suitcases
containing cocaine. Robinson and Watson further stated that FRASER
threatened both them and their families at the time of their departure from
Phoenix and while they were in Saint Martin.

d. Among the evidence extracted from Robinson’s cell phone, French
authorities discovered several SMS messages explicitly referring to the delivery
of suitcases and the collection of money.

e. On June 4, 2020, Robinson and Watson were questioned by the
French investigating judge. During questioning, both Robinson and Watson
identified FRASER as a drug trafficker.

f. As part of the request, French authorities have provided photographs
of FRASER, including a photograph that was extracted from Robinson’s cell
phone, on which basis Robinson identified FRASER to French authorities.

‘The offense with which FRASER is charged is provided for in Article 2 of

the Treaty.

 

 
Oo © SI DBD WT HR W PO —

BO BP KH KH HN KL NO DN RO RR eee
Soa SN HD OO FP WH NO & TD OO fH aI DBA FR WY PY KF OS

 

Case 2:20-mj-00170-MTM Document 1 Filed 07/14/20 Page 4 of 4

7. FRASER, a native and citizen of Jamaica, is currently in removal
proceedings before U.S. authorities. He may be found within the jurisdiction of this Court
at 1100 Bowling Road Florence, Arizona, a U.S. Immigration and Customs Enforcement
detention facility.

8. The Government of France has represented that it will submit a formal
request for extradition supported by the documents specified in the Treaty, within the time
required under the Treaty.

WHEREFORE, the undersigned requests that a warrant for the arrest of the
aforenamed person be issued in accordance with 18 U.S.C. § 3184 and the extradition treaty
between the United States and France.

Respectfully submitted this 14th day of July, 2020.

MICHAEL BAILEY
United States Attorney
District of Arizona

s/Seth T. Goertz
SETH T. GOERTZ
Assistant U.S. Attorney

[
Subscribed and sworn to telephonically on this inf day of July, 2020, and a warrant

shall issue.

    

THE HONORABLE MICHELLE H. BURNS
United States Magistrate Judge

 

 

 
